Jonathan M. Radmacher, OSB No. 924314
E-mail: jonathanr@mcewengisvold.com
Katie Jo Johnson, OSB No. 063823
Email: katiejoj@mcewengisvold.com
MCEWEN GISVOLD LLP
1100 SW Sixth Avenue, Suite 1600
Portland, OR 97204
Telephone: (503) 226-7321
Facsimile: (503) 243-2687

       Of Attorneys for Defendant



                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       EUGENE DIVISION


EDGAR KING, an individual consumer, )
and CAROLYN KING, an individual     )                         Civil No. 6:18-cv-02203-MK
consumer,                           )
                                    )
                        Plaintiffs, )                         ANSWER, AFFIRMATIVE
        v.                          )                         DEFENSES AND
                                    )                         COUNTERCLAIM
VIAL FOTHERINGHAM LLP, a domestic )
limited liability partnership       )                         DEMAND FOR JURY TRIAL

                       Defendant.

       For its answer to Plaintiffs’ Complaint, Defendant Vial Fotheringham LLP (“Defendnt”),

answers and alleges as follows:

       1.       Admits that this Court has subject matter jurisdiction as set forth in the

introduction.

       2.       Admits paragraphs 1 and 2 upon information and belief.

       3.       Admits paragraph 3.

       4.       With respect to paragraph 4, admits that venue is proper, but denies the remaining

allegations of paragraph 4.


ANSWER, AFFIRMATIVE DEFENSES                                                McEWEN GISVOLD LLP
AND COUNTERCLAIM - PAGE 1                                              1100 S.W. Sixth Avenue, Suite 1600
                                                                             Portland, Oregon 97204
CASE NO. 6:18-cv-02203-MK                                      Telephone: (503) 226-7321; Facsimile: (503) 243-2687
                                                                     Email: jonathanr@mcewengisvold.com
       5.       With respect to paragraph 5, admits upon information and belief that Plaintiffs

Edgar King and Carolyn King (collectively, “Plaintiffs”) purchased property located at 60990

Snowbrush Drive, Bend, Oregon 97702 in 2006 and at that time agreed to become members of

the River Canyon Estates Homeowners’ Association, Inc. (“HOA”). Lacks sufficient knowledge

or information to form a belief as to whether the property at issue was or is Plaintiffs’ principal

residence, and therefore denies the same.

       6.       With respect to paragraph 6, admits that Plaintiffs did not pay HOA assessments

as required, but denies the remaining allegations of paragraph 6.

       7.       Admits paragraphs 7 and 8.

       8.       With respect to paragraph 9, admits that the Declaration, Bylaws, Resolution,

ORS 94.550, ORS 94.630(1)(n) and ORS 94.719 provide that the HOA is entitled to recover its

reasonable attorney fees and costs and expenses in any suit or action brought by the Association

to foreclose its lien or collect delinquent assessments.

       9.       Admits paragraphs 10, 11, 12, 13, 14 and 15.

       10.      Denies paragraph 16.

       11.      With respect to paragraph 17, admits that Defendant issued writs of garnishment

against Plaintiffs on or about December 8, 2017, but denies the remaining allegations of

paragraph 17.

       12.      With respect to paragraph 18, admits that Defendant received funds from

garnishees, but denies the remaining allegations of paragraph 18.

       13.      With respect to paragraph 19, admits that Mr. King communicated with

Defendant about the garnishments, but denies the remaining allegations of paragraph 19.

       14.      With respect to paragraph 20, admits that Defendant returned some funds

received from garnishees, but denies the remaining allegations of paragraph 20.

///

///
ANSWER, AFFIRMATIVE DEFENSES                                                McEWEN GISVOLD LLP
AND COUNTERCLAIM - PAGE 2                                              1100 S.W. Sixth Avenue, Suite 1600
                                                                             Portland, Oregon 97204
CASE NO. 6:18-cv-02203-MK                                      Telephone: (503) 226-7321; Facsimile: (503) 243-2687
                                                                     Email: jonathanr@mcewengisvold.com
       15.     With respect to paragraph 21, admits that Defendant caused to be filed a

Satisfaction of Judgment on February 10, 2018, which document speaks for itself. Denies that

Plaintiffs’ characterization of the Satisfaction is complete or accurate.

       16.     With respect to paragraphs 22, 23 and 24, admits that Plaintiff Edgar King

engaged in settlement discussions with Defendant in 2018, but denies the remaining allegations

of paragraphs 22, 23 and 24.

       17.     With respect to paragraph 25, admits that Defendant sent a letter to Plaintiffs

dated August 24, 2018, which letter speaks for itself. Denies that Plaintiffs’ characterization of

the letter is complete or accurate.

       18.     Denies paragraph 26.

       19.     Lacks sufficient knowledge or information to form a belief as to the allegations of

paragraphs 27 and 28 and therefore denies the same.

       20.     Admits paragraph 29.

       21.     Denies paragraphs 30, 31, 32, 33, 34, 35 and 36.

       22.     Admits paragraph 37.

       23.     Lacks sufficient knowledge or information to form a belief as to the allegations of

paragraph 38 and therefore denies the same.

       24.     Denies paragraphs 39, 40, 41, 42, 43, 44, 45 and 46.

                                  AFFIRMATIVE DEFENSES

       For its First Affirmative Defense, Defendant alleges:

       25.     Plaintiffs have failed to state facts sufficient to allege a claim for relief.

       For its Second Affirmative Defense, Defendant alleges:

       26.     Plaintiffs’ claims are barred by the applicable statute of limitations.

       For its Third Affirmative Defense, Defendant alleges:

       27.     Plaintiffs’ claims are barred by the doctrine of estoppel.


ANSWER, AFFIRMATIVE DEFENSES                                                 McEWEN GISVOLD LLP
AND COUNTERCLAIM - PAGE 3                                               1100 S.W. Sixth Avenue, Suite 1600
                                                                              Portland, Oregon 97204
CASE NO. 6:18-cv-02203-MK                                       Telephone: (503) 226-7321; Facsimile: (503) 243-2687
                                                                      Email: jonathanr@mcewengisvold.com
       For its Fourth Affirmative Defense, Defendant alleges:

       28.     Plaintiffs’ claims are barred by the Rooker-Feldman doctrine.

       For its Fifth Affirmative Defense, Defendant alleges:

       29.     To the extent there is any violation of the FDCPA proven by Plaintiffs, any such

violation was not intentional, and resulted from a bona fide error, notwithstanding the

maintenance of procedures reasonably adapted to avoid any such error.

                                       COUNTERCLAIM

       For its Counterclaim, Defendant alleges:

       30.     Plaintiffs’ claims pursuant to ORS 646.608 are not objectively reasonable.

       31.     Defendant is entitled to an award of reasonable attorney fees and costs incurred in

defending against Plaintiffs’ claims pursuant to ORS 646.638(3).

       WHEREFORE, Defendant prays for judgment as follows:

       1.      That each of Plaintiffs’ claims be dismissed, with prejudice.

       2.      For an award to Defendant of costs and disbursements incurred herein.

       3.      For an award to Defendant of reasonable attorney fees pursuant to ORS

646.638(3).

       DATED this 6th day of February, 2019.

                              MCEWEN GISVOLD LLP


                              By:       s/ Jonathan M. Radmacher
                                    Jonathan M. Radmacher, OSB No. 924314
                                    Katie Jo Johnson, OSB No. 063823
                                       Attorneys for Defendant




ANSWER, AFFIRMATIVE DEFENSES                                              McEWEN GISVOLD LLP
AND COUNTERCLAIM - PAGE 4                                            1100 S.W. Sixth Avenue, Suite 1600
                                                                           Portland, Oregon 97204
CASE NO. 6:18-cv-02203-MK                                    Telephone: (503) 226-7321; Facsimile: (503) 243-2687
                                                                   Email: jonathanr@mcewengisvold.com
                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 6, 2019, I served the foregoing ANSWER,

AFFIRMATIVE DEFENSES AND COUNTERCLAIM on the persons listed below by the

methods indicated below.

 Tim Eblen                                                                          U.S. Mail
 Michelle Freed                                                                     Facsimile
 Eblen Freed PC                                                                     Hand Delivery
 1040 NE 44th Avenue, Suite 4                                                       E-mail
 Portland, Oregon 97213                                                           x ECF
 tim@eblenfreed.com
 michelle@eblenfreed.com
 Phone: (503) 548-6330
 Fax: (503) 548-6333
 Attorneys for Plaintiffs


       Dated: February 6, 2019

                                     MCEWEN GISVOLD LLP


                                     By: s/ Jonathan M. Radmacher
                                         Jonathan M. Radmacher, OSB No. 924314
                                         Katie Jo Johnson, OSB No. 063823
                                           Of Attorneys for Defendant




CERTIFICATE OF SERVICE
CASE NO. 6:18-cv-02203-MK

                                             McEWEN GISVOLD LLP
                             1100 S.W. Sixth Avenue, Suite 1600, Portland, Oregon 97204
                                Telephone: (503) 226-7321; Facsimile (503) 243-2687
                                       Email: jonathanr@mcewengisvold.com
